Name: Commission Regulation (EC) No 2757/94 of 11 November 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/20 Official Journal of the European Communities 12. 11 . 94 COMMISSION REGULATION (EC) No 2757/94 of 11 November 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2065/94 (3) established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 120 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF Guarantee Section, Division VI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgment of tenders shall be 21 November 1994 at 17.00 (Brussels time). 2. The offer shall relate to the total of the quantities of a lot referred to in Article 1 . By derogation from Article 6 (1 ) (d) (1 ) of Regulation (EC) No 2065/94 the offer must specify the total amount in ecu required for the complete supply, and the amount in ecu per tonne required for each destination. Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia and Azerbaidjan, fixed by agreement between the authorities in question, referred to in Annex V. 3 . By derogation from the amount referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 the tende ­ ring security is fixed at ECU 20 per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 140 per tonne, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Co.mmission of the Euro ­ pean Communities. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 1 20 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2065/94, and in particular Article 2 ( 1 ) and (2) thereof. The invitation to tender relates to two lots of 60 000 tonnes each. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport be the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per destina ­ tion). 0 OJ No L 201 , 4. 8 . 1994, p. 1 . 0 OJ No L 280, 29. 10. 1994, p. 2. (3) OJ No L 213, 18. 8 . 1994, p. 3 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 12. 11 . 94 Official Journal of the European Communities No L 292/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1994. For the Commission Rene STEICHEN Member of the Commission No L 292/22 Official Journal of the European Communities 12. 11 . 94 ANNEX I Lot No 1 :  20 000 tonnes of intervention wheat destined for Armenia Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 15 January 1995  20 000 tonnes of intervention wheat destined for Georgia Delivery stage : Poti or Batumi (Goods unloaded) Final delivery date at the port : January 1995  20 000 tonnes of intervention wheat destined for Azerbaijan Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 8 January 1995 Lot No 2 :  20 000 tonnes of intervention wheat destined for Armenia Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 21 January 1995  20 000 tonnes of intervention wheat destined for Georgia Delivery stage : Poti or Batumi (Goods unloaded) Final delivery date at the port : 5 February 1995  20 000 tonnes of intervention wheat destined for Azerbaijan Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 22 January 1995 No quantity destined for Armenia or Azerbaijan may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. 12. 11 . 94 Official Journal of the European Communities No L 292/23 ANNEX II (in tonnes) Places of storage Quantity Lot No 1 Finn SÃ ¸holm JÃ ¸rgensen Catrinebjerg Gods, Hal I Catrinebjergvej 3 DK-2630 TÃ ¥strup 5 000,547 0stsjaellands Andel Gjeddesdal, GrÃ ¸nne Lade II StrÃ ¸husvej 76 DK-2670 Greve 8 934,640 H. C. Handelscenter A/S Lager 13 Bygaden 25 DK-4050 Skibby 4 493,000 DLG Lageret Storegade 4 DK-4780 Stege 1 001,160 DLG SydsjÃ ¦lland-MÃ ¸n HÃ ¥rbÃ ¸llevej 3 DK-4792 Askeby 2 500,820 A. Nielsen &amp; Co A/S NykÃ ¸bing F. Kommune HavnevÃ ¦senet Pakhuset DK-4800 NykÃ ¸bing F 4 010,520 0stsjaellands Andel ambe eksport, GammelgÃ ¥rd Ryde Kirkevej 1 DK-4920 SÃ ¸llested 5 024,040 A. Nielsen &amp; Co A/S Orupgaard Gods Egeparken DK-4800 NykÃ ¸bing F 10 430,233 H. H. Emborg A/S Nakskov Havnesilo MÃ ¸llekajen 6 DK-4900 Nakskov 7 325,510 R. Nymann Egholmvej 1 Kostervig Egholmvej DK-4780 Stege 5 037,430 011ings0e Gods Graeshavevej 37 DK-4920 SÃ ¸llested 3 640,200 R. Nymann Mindebo, Hall II MosegÃ ¥rdsvej 10 DK-4900 Nakskov 2 601,900 No L 292/24 Official Journal of the European Communities 12. 11 . 94 (in tonnes) Places of storage Quantity Lot No 2 DLG Refsing Afd. Lager A Gestenvej 40 DK-6600 Vejen 5 494,800 KFK Hus 6, Lager B Norupvej 68 DK-5450 Otterup 8 518,500 Fyens Handels Foderstofforretning Uruphallen Brabaek 7 DK-5500 Middelfart 12 119,480 A/S Carl Rasmussen 0rsted MÃ ¸lle, Lagerhal 5 Bogensevej 149 DK-5620 Glamsbjerg 4 619,860 Mapus A/S Varndrup Hal II Baunevej DK-6580 Vamdrup 7 082,320 SjÃ ¸lund M0lle A/S Lageret Gestenvej 47 A DK-6621 Gesten 4 018,420 Hans SÃ ¸nniksen Korn Foderstoffer Kornhallen Ringvej 1 DK-6392 Bolderslev 7 498,660 Mapus A/S MortensgÃ ¥rd Gr0deb0lvej 1 7 DK-6100 Haderslev 4 071,580 Fyens Andels SkovgÃ ¥rd Faborgvej 46 DK-5772 KvÃ ¦rndrup 3 572,860 Egtved Andels Growareforening Lager 30 Verstvej 1 DK-6040 Egtved 3 003,520 The characteristics of the lots shall be supplied to the tenderers by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet EF-Direktoratet Nyropsgade 26 DK-1602 Kobenhavn V Tel . : (45) 33 92 70 00 ; Fax : (45) 33 92 69 48 . 12. 11 . 94 Official Journal of the European Communities No L 292/25 ANNEX III (a) Place of take-over in Armenia : 1 . Airum. Goods not unloaded The quantitative and qualitative controls will be carried out at the time of sealing the rail ­ wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministery of Food and Provision 375010 Yerevan Dom Pravitelstva Ploshchad Respubliki 1 Mr Stepanian, Deputy Minister Tel . : (7-8852) 52 03 21 ; (b) Place of take-over in Georgia : 1 . Port of Poti or Batumi Goods unloaded 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov Ul. Didi Cheivani No 6 Tbilisi Mr Anzar Burdjanadze Tel . : (7-8832) 99 86 98 ; Fax : (7-8832) 99 67 40 ; (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik. Goods not unloaded The quantitative and qualitative controls will be carried out at the time of sealing the rail ­ wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan ; the un ­ loading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities. They will be deducted from the amount to be paid to the successful tenderer. 2. Authority entitled to deliver the take-over certificate : Azintrade Baku, center Dom Pravitelstva, 1st floor Tel . : (7-8922) 93 19 80/93 97 13 . No L 292/26 Official Journal of the European Communities 12. 11 . 94 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : Number : of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate . 12. 11 . 94 Official Journal of the European Communities No L 292/27 ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 120 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120 Thermos wagons US $ 6 US $29,8 US $32,8 US $120 GEORGIA Products Grain grab Grain vacuvator General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5